Citation Nr: 0701718	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for fracture, left os calcis, with arthritic 
changes, claimed as fracture of the left ankle/foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1967 to January 1969.  He also had prior 
service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The veteran has pain causing no more than moderate limited 
motion at the ankle joint, with degenerative changes 
(confirmed by X-ray) and no active residual fracture 
pathology or moderate foot injury residuals.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a condition of the left os calcis, with osteoarthritic 
changes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271, 5284 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In  March 2004 and 2006 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in March 2004, 
prior to the rating decision on appeal, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claim, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claim.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to the March 2004 and 
2006 VCAA letters and over the course of the appeal has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disability at issue was conducted, which resulted in findings 
that are adequate for rating purposes.  There is no further 
duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case arising from an initial grant of service 
connection, the entire period, from service to present, is to 
be examined in determining a disability evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

In June 2004, the veteran was granted service connection for 
residuals of a fracture of the os calcis with degenerative 
changes, claimed as a fracture of the left ankle/foot.  The 
veteran's condition was found to be 10 percent disabling at 
the time of the initial grant of service connection based on 
Diagnostic Code 5003 (arthritis).  It is this assessment with 
which the veteran takes exception.  Specifically, the veteran 
contends that as he initially claimed the disorder as 
involving the left foot and ankle, that he should be entitled 
to an additional 10 percent evaluation regarding limitation 
of motion of the ankle joint.  

The symptoms surrounding the veteran's service-connected 
disability primarily center on pain, with increased painful 
sensation occurring upon specific types of exertion such as 
climbing.  The veteran is employed full-time as a heavy 
equipment operator for a municipality in his home state of 
Minnesota, and reports that climbing into the cab of a front-
end loader or dump truck will often cause a "flare-up" of 
pain in the left foot and ankle.  

Service medical records, dated in October 1964, show that the 
admitting diagnosis was fracture of the os calcis of the left 
foot.  At that time, physical examination revealed a swollen 
painful left heel.   

The os calcis is synonymous with calcaneus.  The calcaneus is 
the largest of the tarsal bones; it forms the heel and 
articulates with the cuboid anteriorly and the talus above.  
The talus is the bone of the foot that articulates with the 
tibia and fibula to form the ankle joint.  STEDMAN'S MEDICAL 
DICTIONARY 258, 1263, 1760
 (26th Ed. 1995).  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).  Use in this manner does not conflict with 
the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  The 
veteran submitted an article regarding os calcis fractures 
and how they are infamous for the difficulties surrounding 
their treatment.    

As regards treatment for the condition, the veteran reported 
in a January 2005 VA clinical report that he had substantial 
pain in his left foot, requiring the use of over-the-counter 
medication.  In July 2005, the veteran was afforded the first 
of two comprehensive VA examinations to determine the 
severity of his condition.  In the report of this first 
examination, the veteran was found to exhibit a daily pain in 
the left ankle, with a range of severity between zero and 
eight on a ten point scale.  It was noted that the veteran 
had no surgery, physical therapy, or injections to deal with 
the pain, and that he did not need an ankle brace, custom 
shoe, or other assistive ambulative device.  The 
assessment/diagnosis following physical examination which 
included range of motion studies was that of an 
"unremarkable examination" of the service-connected left 
ankle/foot.   The examiner noted that range of motion of the 
ankles was equal bilaterally, with ligamentous stability.  
With regard to "DeLuca" factors, the examiner stated that 
there was no increase in symptoms.    

The second VA examination occurred in March 2006, and the 
veteran was found to have left ankle dorsiflexion between 
zero and 15 degrees, with "very significant pain behaviors" 
noted on exertion.  The veteran's plantar flexion was between 
zero and 45 degrees, with no active ankle pathology found 
upon palpation.  The veteran did not exhibit swelling, 
crepitance on passive motion, or tenderness over the lateral 
and medial malleoli.  The veteran did report discomfort with 
palpation of the plantar fascia on the left, to include some 
discomfort over the heel pad.  The was no muscle atrophy and 
no intrinsic foot muscle atrophy.  The fat pad was intact at 
both heels.  Radiographic imaging associated with this 
examination revealed calcified ossicles of the tarsal-
navicular and cuboid bone, slight sclerosis in the articular 
surfaces of the hindfoot, and bone spur in the plantar 
surface of the calcaneus.  Based on both the objective 
examination and radiographic findings, the veteran was 
diagnosed with degenerative changes in the left foot, with no 
acute fracture noted.  

To support his claim for an increase, the veteran proffered 
private medical evidence, including a July 2006 magnetic 
resonance imaging (MRI) report, which confirmed the existence 
of degenerative changes in the left foot, and did not mention 
an active residual fracture pathology.  

The Board notes that there are no rating criteria specific to 
a condition of the os calcis.  As such, the Board must rate 
the veteran on an analogous regulatory provision which most 
closely approximates his disability picture.  See 38 C.F.R. 
§ 4.20.  In so doing, the Board must not evaluate the same 
disability (i.e. a disability which presents the same 
essential symptomotology with overlapping effect) as multiple 
disabilities based on various characterizations of diagnosis.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Such a 
practice would amount to pyramiding and is to be avoided.  
See 38 C.F.R. § 4.14. 

As regards the most appropriate rating criteria for the 
veteran's disability, the Board considers the primary 
symptoms of pain, along with some noted limited of motion at 
the ankle joint.  

The veteran is currently rated under Code 5003, based on the 
presence of degenerative arthritis in the foot/ankle region.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  In this 
case, and as argued by the veteran's representative, the 
arthritis affects the ankle's motion. Thus, if the Board is 
to rate the veteran based on limited motion, it must look to 
Code 5271, addressing ankle range of motion specifically.  
Under Code 5271, moderate limited motion of the ankle is 
rated 10 percent disabling.  Marked limitation of motion of 
the ankle is rated 20 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  As there is no regulatory 
definition of marked or moderate limitation of motion, the 
Board must apply the terms in a manner that is "equitable 
and just."  38 C.F.R. § 4.2.  Normal range of motion of the 
ankle is 45 degrees of plantar flexion and 20 degrees of 
dorsiflexion.  38 C.F.R. § 4.71, Plate II (2006).  On various 
examinations described above, the veteran's actual range of 
ankle motion was shown to be at 15 degrees of dorsiflexion, 
at worst.  Otherwise, the range of motion testing was normal.  
Based on these findings, the Board cannot conclude that even 
a 10 percent rating would be justified for "moderate" 
limitation of motion of the ankle under Code 5271.  

However, the "claimant's painful motion may add to the 
actual limitation of motion so as to warrant a [higher] 
rating ..."  VAOPGCPREC 9-98 (August 14, 1998).  The Board 
notes that the veteran's limitation of motion of plantar 
flexion is reportedly accompanied by significant pain on 
exertion, although there is no need for an assistive 
ambulative device, injection therapy, or other regular 
physical therapy.  Additionally, the veteran's work 
impairment, such as having "flare ups" while climbing into 
the cab of his equipment, as well as daily pain on use, fall 
under the factors established in the DeLuca decision, and the 
Board concludes that these factors are enough to establish 
the veteran's limitation of motion of the left ankle as, at 
most, moderately disabling.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 - 207 (1995) (weakened movement, excess 
fatigability, incoordination, or functional loss due to pain 
on use or "flare-ups" when the joint in question is used 
repeatedly over a period of time must be considered in rating 
the veteran).  As such, joint-specific rating criteria are 
appropriate, and his rating of 10 percent is continued.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Furthermore, as the 
DeLuca factors such as "flare ups" and pain on use 
contribute to the moderate evaluation, there is no 
entitlement to an additional rating in excess of the 
established 10 percent.  See DeLuca, supra. For example, the 
examiner provided a negative opinion as to the effects of 
pain.  Moreover, hallmarks of disuse due to pain, such as 
muscle atrophy, were not observed objectively on 
examinations.   

The RO also considered Diagnostic Code 5284, which relates to 
general and unspecified "other foot injuries" and so must 
the Board, as to the appropriate rating.  Under the 
regulatory language, severe foot injuries warrant an 
evaluation of 30 percent; moderately severe foot injuries 
warrant an evaluation of 20 percent; and moderate foot 
injuries warrant an evaluation of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Based, however, on the most 
complete disability picture offered by evidence of record, 
the Board finds that a rating under this provision is not 
appropriate.  Specifically, the veteran has been found by 
radiographic evidence to not have an active fracture present.  
Although there is reference to pain in the affected area, the 
aforementioned limitation of motion of the ankle is the 
result.     As such, the Board considers the application of 
Codes 5271 and 5003, dealing with limited range of motion of 
the ankle joint and osteoarthritis respectively, as the 
appropriate criteria in this case.  See Esteban, supra.

In reaching its determination, the Board notes that the 
veteran's left foot/ankle condition does not present such an 
unusual pattern of disability so as to warrant a remand to 
the Director of the Compensation and Pension Service for 
extraschedular consideration.  Simply, while the veteran has 
claimed some interference with his employment and daily 
living, he has shown no exceptional circumstances such as a 
marked interference with his ability to work or a need for 
frequent hospitalizations.  See 38 C.F.R. § 3.321; Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran presented a March 
2006 letter from his employer who indicates that the veteran 
over the years did not operate equipment some of the time due 
to discomfort of the ankle.  Also, it was acknowledged that 
the veteran worked with discomfort in his ankle some of the 
time.  During VA examination of March 2006, the veteran 
stated that he missed 3-4 days of work over the prior year 
due to left foot/ankle discomfort.  This does not amount to a 
"marked" interference.  Indeed, the schedular rating 
criteria are constructed to account for an effect on 
industrial impairment, and in the absence of an unusual or 
exceptional disability picture, this claim for an increase on 
an extraschedular basis must be denied.  38 U.S.C.A. § 1155.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  For the reasons discussed above, a rating higher 
than 10 percent is not warranted at any time since the grant 
of benefits.  



ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for a condition of the left os calcis, with 
arthritic changes is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


